COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-201-CV





IN RE LEONARD R. DORSETT	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's motion to hear mandamus and petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relator's motion to hear mandamus and petition for writ of mandamus are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL A: LIVINGSTON, GARDNER, and MCCOY, JJ.



DELIVERED:  June 14, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.